UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7016



RONALD JERRY SAWYER,

                                              Plaintiff - Appellant,

          versus

G. D. JOHNSON, Mayor; B. F. FERGUSON, Captain;
OFFICER CATRON; J. RUSSELL, JR., Correctional
Officer; DAVID R. BOEHM, Program Director;
K. L. OSBORNE, Warden; CORRECTIONAL OFFICER
STAMPER; CORRECTIONAL OFFICER CONNORS; RON
ANGELONE; KENNETH MOORE, Internal Affairs;
R. A. YOUNG,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-95-395-R)

Submitted:   January 11, 1996             Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Jerry Sawyer, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from an order denying his request to be

transferred to another institution. We dismiss the appeal for lack

of jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1988), and certain interlocutory and collateral orders, 28 U.S.C.
§ 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus-
trial Loan Corp., 337 U.S. 541 (1949). The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We dismiss the appeal as interlocutory. We further deny his
motion for appointment of counsel, motion to vacate district court

orders, "Motion for Misjoinder of Parties Under Rule 21-FRCP-In Pro

Se," "Motion to Amend to Conform with Evidence," and "Motion for
Renewal of Motions for Default Arguments and Authorities." We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                3